Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowances 
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 6/17/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…perform a first operation, operating on operands from a plurality of registers, using a single first pipeline of the multiple pipelines, based on a third field of the plurality of fields; and perform a second operation, operating on operands from a plurality of registers, using at least second and third pipelines of the multiple pipelines in parallel, based on a fourth field of the plurality of fields.…” as claimed in similar independent claims 1, 6 and 10.
	The closest prior art of record Ahmad (PGPUB No. 2010/0321579, cited on IDS filed on 3/16/2021) teaches using a first single pipeline to perform a first operation and using the first single pipeline and a second pipeline in parallel to perform the second operation.  For example, Ahmad uses a FEP pipeline to perform a first operation and uses the FEP pipeline and an extendable data path pipeline in parallel to perform a second operation.  However, Ahmad does not teach using a single first pipeline to perform a first operation and using a second and third pipeline (i.e. which do not include the single first pipeline) to perform a second operation as claimed in similar independent claims 1, 6 and 10.
Therefore, none of the prior art of record, individually or in combination, teach all the limitations of the claimed invention.  Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 USC 103 have been overcome by the changes made in the amendment filed on 6/17/2022, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183